DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 12/15/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 12/15/2021. In particular, the scope of original Claim 2 has been narrowed, while newly added claim 17 recites subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al (US 2014/0127438).



	Regarding the new limitations recited in claim 2 drawn to the polyolefin being a propylene homopolymer or a blend of a propylene homopolymer, and a propylene copolymer, it is noted that Paragraphs [0296], [0302], and [0308] of the reference disclose that the composition can comprise an optional binder. Paragraph [0344] discloses that the binder is a polyolefin selected from one or more of a polypropylene, ethylene copolymer, and propylene copolymers. Given that the reference discloses polypropylene and propylene copolymer as separate polymers, it is clear that the polypropylene is a propylene homopolymer. Furthermore, given that the reference discloses that the binder is one of more of the polyolefins, it is clear that the binder is a propylene homopolymer or a combination of a propylene homopolymer and polypropylene copolymer

Regarding claim 4, Sherman et al teaches all the claim limitations as set forth above. It is noted that claim 2 from which claim 4 depends requires that the polyolefin is a propylene homopolymer or a blend of a propylene homopolymer and a propylene copolymer. Claim 4 recites that the propylene copolymer is a copolymer of propylene and ethylene and/or a C4-C12--olefin. Accordingly, claim 4 does not the presence of the propylene homopolymer and given that the reference discloses the binder as a propylene homopolymer, the reference discloses the composition of the present claims.


It is noted that the composition disclosed by the reference comprises a hindered phenol (b), phosphonate (c) and hydrotalcite (d) which are outside the scope of present claims given the recitation of the transitional phrase “consisting of”. That is, the present claims exclude ingredients (b)-(d) disclosed by the reference. However, Paragraph [0053] of the reference discloses a method of producing the disclosed composition wherein components (b) to (e) are incorporated separately, together, or successively prior to or during processing. Accordingly, it is clear that components (b) to (e) can be added separately, i.e. component (e) – a combination of carbon black, optical brightener, and UV agent can be added to the composition before components (b)-(d). Therefore, by adding component (e) before components (b)-(d) in the process of producing the disclosed composition, one of ordinary skill in the art would obtain a 
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-2 and 7-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-2 and 8-10 of copending Application No. 16/751,592 in view of Zhang et al (US 2020/0308465).
 	
Claim 1 of copending Application No. 16/751,592 recites a polyolefin composition comprising an olefin copolymer, carbon black, and a UV agent, where carbon black comprises 0.25 to 1 wt. %, identical to that recited in instant claim 1.
While the claims in the copending and the instant applications are open to the inclusion of additional ingredients (cf. the use of "comprising" in the claims), it is noted that claim 1 of the copending application lacks such additional ingredients as an optical brightener in the amount of 0.001 to 0.1 wt. % as required by instant claim 1
 Zhang et al discloses a polyolefin compositions comprising an optical brightening agent such as 2,5-thiophenediylbis(5-tert-butyl-1,3-benzoxazole in the amount of about 0.001 to about 10 wt. %, overlapping the recited range of 0.001 to 0.1 wt. % in claim 1 as well as the amount recited in instant claim 8 (Abstract and [0078]-[0079]). The specific optical brightener disclosed by the reference is identical to that recited in instant claim 9. The reference discloses the optical brightener is added to the composition in order to enhance the appearance of color of the polymer composition ([0078]).
Given that both the copending application and Zhang et al are drawn to polyolefin compositions, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the polyolefin composition recited in the copending application to include the optical brightener as disclosed by Zhang et al and thereby arrive at the presently claimed invention with a reasonable expectation of success.

Claim 2 of the copending application recites amount of UV agent identical to that recited instant claim 10.
Claim 8 of the copending application recites olefin copolymers recited in instant claim 2.
Claim 9 of the copending application recites ethylene homopolymer as recited in instant claim 2.
Claim 10 of the copending application recites amount of carbon black identical to that recited in instant claim 7.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 

Applicants argue that there is no motivation to arrive at the claimed composition because Sherman is non-analogous art to the claimed invention. However, while the reference many be directed to a high-density polyethylene composition for use in parts, such as pipes that are in prolonged contact with water, it is significant to note that the reference discloses a polyolefin composition which is encompassed by the present claims.

Applicants argue that Sherman is not in the same field of endeavor nor reasonable pertinent to the problem because Sherman is directed to a high-density polyethylene composition for use in parts, such as pipes that are in prolonged contact with water. However, while the reference many be directed to a high-density polyethylene composition for use in parts such as pipes that are in prolonged contact with water, it is significant to note that the reference discloses a polyolefin composition which is encompassed by the present claims.

Applicants argue that Sherman further discloses that the HDPE composition includes a stabilizer system to maintain long-term oxidative stability, thus, the reference discloses the HDPE compositions has improved resistance to deterioration in the presence of chlorinated and non-chlorinated water, while the present application is directed to a polyolefin composition including carbon black showing fluorescence with irradiated with UV light. However, it is significant to note that any recitation of a polyolefin composition including carbon black showing fluorescence with irradiated with UV light is conspicuous by its absence in the present claims. Thus, the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

Applicants argue that because Sherman is directed to a composition having an improved resistance to deterioration when in the presence of chlorinated and non-chlorinated water, one of ordinary skill in the art would not look to Sherman for a composition to improve marking surfaces of molded article such as wire or cables. However, it is significant to note that any In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that one of ordinary skill in the art would not be motivated to arrive at the claimed composition because Sherman fails to recognize the problem solved by present application. However, in response to Applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that Sherman does not recognized the problem of marking items molded out of a polyolefin composition for use in communication and power cables or in the automotive field. However, in response to Applicants’ argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that Sherman is directed to a polyolefin composition with improved resistance to deterioration for use in pipes, where the polyolefin composition is contacted with chlorinated and non-chlorinated water. However, while the reference many be directed to a high-density polyethylene composition for use in parts, such as pipes that are in prolonged contact with water, it is significant to note that the reference discloses a polyolefin composition which is encompassed by the present claims.

Applicants argue that one of ordinary skill in the art would not be motivated to arrive at the claimed invention including a polyolefin, carbon black, an optical brightener and UV agents based on the teachings of Sherman. However, firstly it is noted that Applicants’ argument is not understood given that the reference discloses a polyolefin composition encompassed by the polyolefin composition recited in the present claims. Secondly, it is noted that Applicants have not proffered any evidence, i.e. data, supporting their position that one of ordinary skill in the art would not be able to arrive at the instantly claimed polyolefin composition with a reasonable expectation of success.

Regarding claim 2, Applicants argue that Sherman fails to teach or suggest that the polyolefin is a propylene homopolymer or a blend of a propylene homopolymer and a propylene copolymer because the reference fails to teach or suggest a propylene homopolymer. However, as set forth in the rejections above, Paragraphs [0296], [0302], and [0308] of the reference disclose that the composition can comprise an optional binder, while Paragraph [0344] discloses that the binder is a polyolefin selected from one or more of a polypropylene, ethylene copolymer, and propylene copolymers. Given that the reference discloses polypropylene and propylene copolymer, it is clear that the polypropylene is a propylene homopolymer. Furthermore, given 

Regarding newly added claim 17, Applicants argue that Sherman requires a stabilize system including a hindered phenol antioxidant, a phosphonate or phosphine antioxidant, and a natural or synthetic hydrotalcite that must be included in the compositions, while claim 17 recites a composition consisting of a polyolefin, carbon black, an optional brightener and UV and therefore one of ordinary skill in the art would have to exclude the necessary features of Sherman. However, as discussed in the rejections above, Paragraph [0053] of the reference discloses a method of producing the disclosed composition wherein components (b) to (e) are incorporated separately, together, or successively prior to or during processing. Accordingly, it is clear that components (b) to (e) can be added separately, i.e. component (e), carbon black, optical brightener, and UV agent can be added to the composition before components (b)-(d). Therefore, by adding component (e) before components (b)-(d) in the process of producing the disclosed composition, one of ordinary skill in the art would obtain a composition consisting of carbon black, optical brightener, and UV agent as recited in the present claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767